 ELECTRO VECTOR, INC.445ElectroVector,Inc.and General Truck Drivers,Warehousemen&Helpers Union,Local 980, Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America. Case20-CA-9771September18, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn April 8, 1975, Administrative Law Judge Rich-ard J. Boyce issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings andconclusions of the Administrative Law Judge and toadopt his recommended Order.'The Administrative Law Judge finds that Respon-dent unlawfully denied bonus payments to strikingemployees. We agree.The facts here are not in controversy. Respondentin 1974 had in effect a bonus program. Under theprogram such employees received a basic amount of$150, less diminutions due to absences or due to notbeing on the payroll for the entire fiscal year. Thediminutions were based on a formula uniformly ap-plied.However, no bonus was paid to any employeewho was not on the active payroll, i.e., actually work-ing, both on the last day of the fiscal year, September30, and the date the bonus was paid, November 27,1974. On May 2, 1974, the employees had gone onstrike. The strike was continuing as of November 27,1974. As a result of their participation in the strike, anumber of employees were not on the payroll on thetwo qualifying dates and were, therefore, denied anybonus.The benefit here was earned as a result of workattendence over the fiscal year. As of the May 2,1974,strikedatetheemployeeshad,underRespondent's formula, earned a part of the benefit' In the absence of exceptions, we adoptproformathe AdministrativeLaw Judge's conclusion that the strike was not converted into an unfairlabor practice strike.In support of our finding of a violation,we also rely onN.L R B v GreatDane Trailers,Inc.,388 U.S. 26 (1967).subject only to their being on the active payroll onthe two qualifying dates. Depriving striking employ-ees of the benefits which- they have previously quali-fied for because they are on strike will have the natu-ral tendency of coercing employees to give up thestrike.Nevertheless, disqualification of the strikers is notunlawful if it serves Respondent's legitimate businessinterests in some significant fashion.N.L.R.B. v.Great Dane Trailers, Inc.,388 U.S. 26. It is, of course,legitimate to reduce the bonus by the length of anyemployee's absence, even if that absence is due to astrike.2The Administrative Law Judge's proposedremedy, correctly, calls for such a reduction. Howev-er,Respondent offers no justification, nor do we per-ceive any, for its requirement that the strikers be ac-tually on duty on the two eligibility dates. Thus,Respondent does not contend that the failure of em-ployees to work on those dates, as opposed to anyother dates of the year, has any significant impact onitsbusiness. Nor does it contend there is anythingelse special about those particular dates.Depriving employees of any entitlement to the bo-nus which they had otherwise qualified for becausethey are on strike on two dates without special busi-ness significance is inherently destructive of the em-ployees' right to strike? Therefore, we adopt the Ad-ministrative Law Judge's finding that Respondentviolated Section 8(a)(3) and (1) by depriving strikersof bonus payments.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Electro Vector, Inc., Forest-ville,California, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.MEMBER FANNING,concurring:I concur in my colleagues' adoption of the Admin-istrative Law Judge's Decision.Pursuant to a practice instituted in 1973,Respon-ZCf. Tex-TanWelhausenCompany and Tex-TanWestern Leather Compa-ny,Divisionof Tandy Corporation,172 NLRB851, 889-890(1968), enfd. 419F.2d 1265 (C.A. 5, 1969),rehearing denied and rehearing denieden bancJan 12, 1970.7Quality Castings Company,139NLRB 928(1962). The instant case isfactually much stronger for the result reached thanQuality Castings.In thatcase the employer soughtto apply a 50-percent attendance requirement foreligibility to participate in a profit-sharing plan. Such a requirement bears atleast some relationshipto productivityWhether there is a sufficient rela-tionship to productivityto warrant denial of benefits to strikers must bedetermined on the facts of each case.We perceive no business justificationherein which would even arguably warrant denial of benefits to strikers forfailure to work on the two eligibility dates.220 NLRB No. 71 446DECISIONSOF NATIONALLABOR RELATIONS BOARDdent paid a bonus to employees who worked for itduring fiscal year 1974. Respondents fiscal, year runsfrom October 1 to September 30 of the following cal-endar year. The bonus was computed on a base of$150 for a full year's work, which amount was dimin-ished according to a set formula for absences duringthe fiscal year. According to Respondent's officials,the reason for instituting the practice of paying a bo-nus was "a humanistic one due to the economichardships which the employees were suffering . . . inaddition to the company's desire to keep attendanceat an optimum." Under Respondent's practice, thebonus earned by an employee during the fiscal yearwas paid to him only if he was on the "active pay-roll," i.e., actually working on September 30, the lastday of the fiscal year, and on the date the Respon-dent chose to pay the bonus, which in 1974 was No-vember 27.A strike commenced on May 2, 1974, and was stillin progresson November 27. Some strikers had re-turned to work prior to September 30, and those whodid and were not absent from work for other reasonson that date or on November 27 were paid theirearned bonus computed on the basis of the amountof timeactually worked duringthe fiscalyear. Thebonus was of course less than the $150 paid to em-ployees who did not strike and worked the full fiscalyear.Employees who remained on strike throughNovember 27 and thus were not working on the twodates in question were not paid any bonus. Certainother employees who were absent for other reasonson September 30 or November 27 also did not re-ceive a bonus.The issue in this case is whether Respondent'streatment of the strikers' absence on September 30and November 27 as absence from the "active pay-roll" consitituted discrimination against the strikersbecause of their participation in.protected concertedactivities likely to discourage such participation. Ithink there is little doubt that that is the case, forquite clearly employees who did not go on strike,those who quit the strike prior to September 30, andthose who were hired as replacements for strikerswere paid the bonus, but the strikers were not. Thesole reason the latter were not paid the bonus wasthat they chose to remain on strike rather than cometo work on September 30 and remain at work untilthe Respondent chose a date (at his discretion) tomake the bonus payment. This different treatment oftwo groups of employees-one working, one onstrike-each of which had earned a bonus, constitut-ed "discrimination in its simplest form."N.L.R.B. v.Great Dane Trailers, Inc.,388 U.S. 26, 32. By thesame token, the payment of the earned portion of thebonus to one group of employees but not to another"who are distinguishable only by their participationin protected activities surely may have a discourag-ing effect on either present or future concerted activi-ty."Ibid.Thereseems to meno reasonable doubtthat the determination between the two groups was"so `inherently destructive of employee interests' thatitmay be deemed proscribed without the need ofproof of an underlying improper motive."Id.at 33. Ican perceive no business justification that would ex-cusethis discriminatory conduct.Nor has Respondent come forward with a justifi-cation for discriminating between those employeeswho received the earned portion of their bonus andthe strikers who did not. At most, Respondent arguesthat it did not have a discriminatory motivebecauseit treated strikers the same way it treated other em-ployees who were absent from work on September 30or November 27. But the argument at once provestoo little and too much. It proves too little because itdoes not address itself to the question of whetherthere was discrimination between those who receivedthe bonus and the strikers who did not, but rather tothe question whether there was discrimination be-tweentwo groups of employees who did not receivethe bonus. It proves too much in that with respect tothose employees who did not receive the bonus theapparent reason for requiring their presence on the"active payroll" on September 30 and on some un-disclosed date in the future when the payment was tobe made was to discourage all absences from work .4Thus,Respondent's apparent justification for notpaying the earned portion of their bonus to employ-ees on strike on those dates was a desire to discour-age their absence, which is to say it intended to dis-courage them from striking. The fact that it was notcontrary to the Act for Respondent to use the pay-ment-or nonpayment-of the bonus to discourageemployees from absenting themselves from work forreasons not connected with the exercise of Section 7rights cannot be a justification for discouraging em-ployees fromengagingin those protected activities.Respondent's equation of absence from work by rea-son of strike activity with other absences and its con-sequent discrimination between strikers and employ-eeswho had not struck or had ended their strikesubverts the protection afforded employees' lawfulstrike activity.Quality Castings Company,139 NLRB928, 931.Iwould therefore find that Respondent's denial ofThe testimonyof Respondent's accountant is inconsistent with the as-sertion that Respondent's policy requirespresenceat work on the two crit-ical dates in all instances.As noted in Respondent's brief,she testified "thata person onlay-off for maternityleave might receive the bonus even thoughshe wasnot actively working on the date of payment, if she hadin fact beenworking at the close of the fiscal year." ELECTRO VECTOR, INC.a bonus to strikers because they were not at work onSeptember 30 and November 27 violated Section8(a)(3) and (1) of the Act.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE,Administrative Law Judge:This casewas heard before me in San Francisco,California, onMarch 4,1975. Thecharge was filed December3, 1974,and amended January 29, 1975, by General Truck Drivers,Warehousemen&Helpers Union,Local 980(herein calledthe Union). The complaint issued January 29, 1975, wasamended February 6, and alleges that Electro Vector, Inc.(herein called Respondent)violated Section 8(a)(1) and (3)of the NationalLaborRelations Act.The parties were permitted at the hearing to introducerelevant evidence,examine and cross-examine witnesses,and argue orally.Briefs were filed for the General Counseland Respondent.1. ISSUESThe issues are whether Respondent,by not paying year-end bonuses to economic strikers in the circumstances de-tailed below, violated Section 8 (a)(1) and (3) of the Act;and, if so, whether the strike thereby was converted into anunfair labor practice strike.11. JURISDICTIONRespondent is a California corporation engaged in For-estville,California,in the manufacture of electronic prod-ucts.It annually sells and causes to be delivered to custom-ersoutsideCaliforniaproductsof a value exceeding$50,000.Respondent is an employer engaged in and affectingcommerce within Section 2(2), (6), and(7) of the Act.111.LABOR ORGANIZATIONThe Unionis a labor organization within Section 2(5) ofthe Act.IV. THE ALLEGED UNFAIR LABOR PRACTICEA. FactsRespondent's production and maintenance employeesare represented in collective bargaining by the Union. OnMay 2, 1974, during contract negotiations with Respon-dent, the Union called a strike in support of its demands.The strikeis still on.Respondent's fiscal year is October 1 through September30. On November 27, 1974, it paid end-of-fiscal-year bo-nuses to those of its employees who were on the "active"payroll-i.e. actually working-on both that date and onthe final day of the fiscal year, September 30. There wereabout 100 recipients, among them strikers who had quit the447strike in time to meet the September 30-November 27 qua-lifying standard,as well as striker replacements meetingthat test.Respondent's general manager,Philip Del Valle,testified credibly and without refutation that the qualifyingtest was not compromised for anyone. Strikers and anyoneelse not satisfying it were ineligible. There were about 33strikers in this category.Among those qualifying, the bonus amounts varied. Thebasic amount was $150, but the great majority got less be-cause of absenteeism or absence from the active payrollduring the fiscal year.' A formula was uniformly applied indiminution of the basic $150 to allow for these factors, anexception being that absences sometimes were overlooked,as in the case of serious illness or maternity leave, if DelValle felt the specific circumstances so warranted. Therecord does not set forth the particulars of the formula,and is devoid of citation to any given situation in whichspecial dispensation was granted. Those who quit the strikeand striker replacements received the same partial-yeartreatment as others who worked like periods of time. Aselect few, who in Del Valle's judgment had made excep-tionalcontributions during the year, received above thebasic $150. Four thus received $225 in 1974. The recorddoes not reveal the nature of their contributions.Year-end bonuses were instituted by Respondent in1973, in lieu of hams and turkeys. Although not a productof collective bargaining, they apparently had the Union'sblessing. They were administered in exactly the same wayin 1974 as 1973. To quote Del Valle: "[W]e took greatpains to follow the exact formula so there would be noquestion of an unfair labor practice." A prime purpose ofthe bonuses is to stimulate better attendance, other purpos-es being to give the employees a stake in the success of thebusiness after the fashion of profit-sharing plans, and toease the economic impact on employees of inflation andChristmastime.No evidence was proffered that the denial of bonuses tostrikers prolonged the strike. Two strikers testified of learn-ing, about the time the bonuses were granted, that they hadbeen excluded from participation.B. DiscussionIt is concluded, in agreement with the General Counsel,that Respondent's exclusion of strikers from participationin the bonus distribution, because not on the active payrollat the prescribedtimes,violated Section 8(a)(3) and (1).This conclusion is grounded onQuality Castings Company,139 NLRB 928 (1962)-a case similarto the present.Quality Castingsinvolved distributions under a profit-sharing plan. Each employee, to qualify, had to haveworked 50 percent of the time between January and Sep-tember preceeding distribution. As in the present case, theamounts paid to those qualifying were a function of absen-teeism,exceptions being allowed for excusedabsences.Some 64 employees, who had struck in April and May ofthat year and were not thereafter recalled for valid eco-nomic reasons, were deemed not to have satisfied the quali-1For example,Floyd Maes, hired September 26, 1974, received only $10. 448DECISIONSOF NATIONAL LABOR RELATIONS BOARDfying criterion.The Board held that the disqualified strikers had beendiscriminated against in violation of Section 8(a)(3) and(1), determining that the respondent's interpretation of thequalifying criterion rested-on the faulty premise that time on strike may lawfullybe considered the equivalent of normal absence forpurposes of determining profit-share forfeiture. [139NLRB at 930]The Board continued (139 NLRB 930-931):[T]he Respondent cannot be required to make distri-butions to individuals for the period they were absenton strike. Neither, however, can the Respondent statethat strike time is merely another form of absence,equating it to other forms of absence discouraged byit,and then proceed to impose a total and nonpropor-tionate forfeiture on employees because they engagedin such absences-in effect because they engaged inSection 7 activities.[N]otwithstanding the obvious fact that strike ab-sences intensify an employer's production problems,strikersaregiven protection under the Act not avail-able to workers whose absences are caused by otherreasons.While the Act gives no protection to workerswho are absent because of illness,athletic events, orfamily celebrations, it does protect employees who areabsent because of a strike, and "excuse" such absenc-es,inthe sense contemplated by Respondent.Respondent's contrary treatment subverts the protec-tion afforded by the statute, and its total denial of allprofit-sharing benefits to the strikers because of their"absence" discriminates against them as directly as ifthey were discharged for such activities. Surely the Re-spondent could not lawfully enforce a general dis-charge rule for absenteeism against the 64 strikers,merely because their participation in the strike for itsduration constituted "excessive absenteeism" underthe Respondent's formula. We therefore find that the100-percent profit sharing forfeiture . . . imposed byRespondent on the 64 strikers . . . was violative ofSection 8(a)(3) and (1), regardless of Respondent'smotivation in imposing such a penalty.2This reasoning, which the Board has never disavowed, isequally apposite to the present situation.'2CitingErie ResistorCorp.,132 NLRB 621, later to be affirmed by theSupremeCourt at 373 U S 221 (1963).This reasoning,however,has experienced some difficulty at judicial lev-els.QualityCastingsCompanywas reversedat 325 F.2d 36 (C A 6, 1963)Similarly,Pittsburgh-Des MoinesSteel Co,124 NLRB855, andNationalSeal,Divisionof Federal-Mogul-Bower Bearings,Inc.,141NLRB 661, inwhich the Board used kindred reasoning to support violations, were re-versed,respectively, at 284 F 2d 74 (C A.9, 1960) and 336 F.2d 781 (C.A. 9,1964). Board law, not that of the circuits, is controlling,however, at thisjuncture of this proceeding.E.g.,Bricklayers,Masons and Plasterers'Union,Local No.1, 209 NLRB 820, fn.1 (1974). Academic criticism of the Board'sQualityCastingsreasoning appears in Getman,Section 8(a)(3) of the NLRBand theEffortto InsulateFree Employee Choice,32 U. of Chi. L. Rev. 735,741-742(1965), wherein it is observed,among other things:Where the employerapplies uniform criteriawhich predatethe particu-lar situation,itmakes sense to grant him considerable leeway.[Tlhe fact that the employerapplies these standards in situationsIn addition to urging the illegality of Respondent's deni-al of bonuses to strikers, the General Counsel contendsthat the denials converted the strike into an unfair laborpractice strike, entitling any strikers not theretofore perma-nently replaced to unqualified reinstatement upon their ap-plication. This contention is rejected. There is no evidencethat the bonus misconduct influenced any striker to pro-long the strike, and it is not manifest from the facts that themisconduct would have had that effect. The strike wascalled in aid of the Union's overall position in contractnegotiationsand already had been underway some 7months. It cannot be assumed that the larger strike strategywas affected by the bonus matter.SeeRomoPaper ProductsCorp.,208 NLRB 644 (1974);Anchor Rome Mills Inc.,86NLRB 1120, 1122 (1949).4CONCLUSIONS OF LAW1.By disqualifying strikers from bonuses, as found here-in,Respondent engaged in unfair labor practices withinSection 8(a)(1) and (3) of the Act.2.These unfair labor practices affect commerce withinSection 2(6) and (7) of the Act.3.Respondent's misconduct, as found herein, did notconvert the economic strike that began May 1, 1974, intoan unfair labor practice strike.THE REMEDYIt is recommended that Respondent be ordered to ceaseand desist from the unfair labor practices found.Affirmatively, it is recommended that Respondent be or-dered to cure its unlawful discrimination by restoring toeligibility for the 1974 bonuses those disqualified becauseof strike-related absence, and by calculating their bonusshares in such a way that they do not suffer a dispropor-tionate reduction because of their strike activities. Theirshares may, however, be reducedpro ratafor their absencesfrom the job during the pertinent fiscal year whether be-cause on strike or for any other reason.Quality CastingsCompany, supra,at 932. Interest at the rate of 6 percent perannum from November 27, 1974, shall be included in theshares.Those entitled to relief include:5J.E. AndersonM. GramlichJ.L. AvilesD. G. HerringtonS.A. AvilesS.F. HesterR. L. BeckI.J. Jorgensenwhich do not involve union activity indicates that there is a legitimatebusiness interest involved4The General Counsel's argument to the contrarycitesN L.R.B v ErieResistor Corp,373 U.S. 221 (1963)As I read that decision, however, theSupremeCourt didnot address itself to the issue of the strike's status. Be-yond that, a reading of the underlying NLRB decision-ErieResistor Corp,132 NLRB 621-reveals that in that case,unlike the present,the strikingemployees expressly voted to continue the strike in protest of the company'sunlawful conduct.5And such others as are determined,in the compliance phase of thisproceeding, to be entitled.FC.F Papers,Inc, a Divisionof the Mead Corpo-ration,211NLRB 657(1974);International Brotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers, Local101,206 NLRB30, fn 3 (1973) ELECTRO VECTOR, INC.A. BribiescasD. KarsonD. BurrisB. L. KellyS.E. ButtersS.L. PalmerP.V. CoxJ.L. SayD. G. CrestaV.M. SignettM. CribbinsA. E. SkinnerS.L. DavisE. StockmanE. B. EdwardsJ.B. TyronJ.FrostB. S. VierraH. P. GalushaB.A.WesleyP.A. GarrisonL.K. WhitleyG. A. GibsonF.G. WilsonR. N. GrahamUpon the foregoingfindingsof fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER6Respondent, Electro Vector, Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from discouraging membership inGeneral Truck Drivers, Warehousemen & Helpers Union,Local 980, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or anyother labor organization, by discriminatorily denying a bo-nus distribution to employees because of their participa-tion in a strike.2.Take the following affirmative action:a.Make whole the employees referred to in "The Reme-dy" section of this Decision, in the manner set forth in thatsection, for the losses sufferedby reason of Respondent'sdiscrimination against them.b.Preserve and, upon request, make available to theBoard or its agents,for examinationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary for determination of the amount of payment due un-der this Order.c.Post at its place of business in Forestville, California,copies of the attached notice marked "Appendix."7 Copiesof said notice, on forms provided by the Regional Directorof Region 20, after being signed by an authorized represen-tative of Respondent, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees customarilyare posted. Reasonable steps shall be taken to ensure thatsaid notices are not altered, defaced, or covered by othermaterial.d.Notify the Regional Director of Region 20, in writing,449within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.6 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102 46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings,conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes7In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe hearing held in San Francisco, California, on March 4,1975, in which we participated and had a chance to giveevidence, resulted in a decision that we had committed cer-tain unfair labor practices in violation of Section8(a)(1)and (3) of the National Labor Relations Act, as amended,and this notice is posted pursuant to that Decision.Section 7 of the National Labor Relations Act, asamended, gives all employees the following rights:To engage in self-organizingTo form, join, or help unionsTo bargain collectively through representatives oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all these thingsIn recognition of these rights, we hereby notify our em-ployees that:WE WILL NOT discourage membership in GeneralTruck Drivers, Warehousemen & Helpers Union, Lo-cal980, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any other labor organization, by discriminatorilydenying a bonus distribution to employees because oftheir participation in a strike.WE WILL make whole the approximately 33 strikingemployees for losses suffered by reason of their beingdiscriminatorily excluded from the November 1974bonus distributions.ELECTRO VECTOR, INC.